DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 1/27/2021. Claims 1, 4-17 and 19-20 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  In et al. (USP 9,805,820) in view of Sun et al. (US 2017/0084222).
Regarding claims 1 and 20, In et al.’s figure 4 shows a scan driver stage comprising a first input part (119), input signal (SCAN_IN), a first set node (source/drain electrode of the transistor 119), a second clock signal (CLK2); a second input part (111, 112) configured to transfer a first clock signal (CLK1) to a first reset node (source/drain electrode of the transistor 112) in response to the input signal (SCAN_IN) and the second 

In et al.’s figure 4 does not show: (1) a first stress relieving transistor and a second stress relieving transistor (i.e., T10 and T11, figure 4 of the present invention); wherein the first stress relieving transistor connected between the first reset node and the second reset node; the second stress reliving transistor connected between the first reset node and the second reset node; (2) the first stress relieving transistor is configured to allow an absolute value of a voltage of the first set node to be lower than an absolute value of the voltage of the second set node when the third clock signal has a low level; and the second stress relieving transistor is configured to allow an absolute value of a voltage of the first reset node to be lower than an absolute value of the voltage of the second reset node when the concurrent driving signal has the low level as called for in claims 1 and 20.

Sun et al.’s figure 3 shows a scan driver stage further including a first relieving transistor (M11); wherein the first relieving transistor is connected in a first set node (N1) and a second set node (gate electrode of the transistor (M8).  The inclusion of the first relieving transistor is to ensure the output transistor (M8) fully turned on, thus, to prevent erroneous operation (see paragraph 0030).  Therefore, it would have been obvious to person skilled in the art at the time of the invention was made to include Sun et al.’s first relieving transistor in between In et al.’s source/drain of the input transistor (M119; the first set node) and In et al.’s gate electrode of the output transistor 116 ( N1: the second 

On the same token, one skilled in the art would have been also readily recognized that In et al.’s 300a is a pull up and pull down buffer circuit which is always desirable to have both transistors 115 and 116 fully turned on/off to ensure the integrity of the output signal (S_EN).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include a second relieving transistor in between In et al.’s source/drain of the input transistor (112, the first reset node) and In et al.’s gate electrode of the output transistor 115(N4: the second reset node) in In et al.’s circuit arrangement for the purpose of having the output transistor (115) fully turned on, thus, to ensure the integrity of the output signal S_EN.

Regarding the limitation of “the first stress relieving transistor is configured to allow an absolute value of a voltage of the first set node to be lower than an absolute value of the voltage of the second set node when the third clock signal has a low level” as noted in item (2), Sun et al. discloses that the second set node (node N1) is at logic low when the third clock signal (CLK2 of figure 5) is also at logic low (see Sun et al.’s column 5).  Also note that since Sun et al.’s the first relieving transistor is constantly on and is connected between the first set node (source/drain of In et al.’s transistor M119) and the second set node (node N1), there will be a drop of a voltage in between In et al.’s first set node and In et al.’s second set node by a threshold voltage of the first relieving transistor.  Thus, the recited limitation of “the first stress relieving transistor is configured to allow 

Regarding the limitation of “the second stress relieving transistor is configured to allow an absolute value of a voltage of the first reset node to be lower than an absolute value of the voltage of the second reset node when the concurrent driving signal has the low level” as noted in item (2), Sun et al.’s figure 5 shows that during a concurrent compensation period (the period before data writing period where the SCAN_EN assumes the low logic of the concurrent driving signal GCK) the voltage at the second reset node (N4) must be at a low level in order to have the transistor 115 fully turned on and pass the concurrent driving signal (GCK) to the SCAN_EN).  Also note that since Sun et al.’s the second relieving transistor is constantly on and is connected between the first reset node (source/drain of In et al.’s transistor M112) and the second reset node (node 4) during the concurrent compensation period, there will be a drop of a voltage in between In et al.’s first reset node and In et al.’s second reset node by a threshold voltage of the second relieving transistor.  Thus, the recited limitation of “the second stress relieving transistor is configured to allow an absolute value of a voltage of the first reset node to be lower than an absolute value of the voltage of the second reset node when the concurrent driving signal has a low level” is met.

Regarding claims 4-6, the combination of Sun et al. and In et al. reference shows the relieving transistor M11 coupled to a low voltage level (VGL).


Regarding claim 8, In et al.’s figure 4 shows the second input part comprising a second transistor (111) and a third transistor (112).

Regarding claims 9-10, In et al.’s figure 4 shows a holding part (113).

Regarding claims 11-12, In et al.’s figure 4 shows a concurrent driving controlling part (118).

Regarding claims 13-14, In et al.’s figure 4 shows a stabilizing part (114, 117).

Regarding claim 15, In et al.’s figure 4 shows the first output part comprising an eighth transistor (116) and a first capacitor (CPD).

Regarding claim 16, In et al.’s figure 4 shows the second output part comprising a ninth transistor (115) and a first capacitor (CPu).

Regarding claim 17, In et al.’s figure 4 shows a scan driver stage comprising a first transistor (119), input signal (SCAN_IN), a first set node (source/drain electrode of the transistor 119), a second clock signal (CLK2); a second transistor (111), a third transistor (112), a first clock signal (CLK1) to a first reset node (source/drain electrode of the transistor 112), the input signal (SCAN_IN) and the second clock signal (CLK2); an 
In et al.’s figure 4 does not show: (1) a tenth transistor and an eleventh transistor (i.e., T10 and T11, figure 4 of the present invention); (2) ) the tenth transistor is configured to allow an absolute value of a voltage of the first set node to be lower than an absolute value of the voltage of the second set node when the third clock signal has a low level; and the eleventh transistor is configured to allow an absolute value of a voltage of the first reset node to be lower than an absolute value of the voltage of the second reset node when the concurrent driving signal has the low level as called for in claim 17.

Sun et al.’s figure 3 shows a scan driver stage further including a tenth transistor (M11); wherein the tenth transistor is connected in a first set node (N1) and a second set node (gate electrode of the transistor (M8).  The inclusion of the tenth transistor is to ensure the output transistor (M8) fully turned on, thus, to prevent erroneous operation (see paragraph 0030).  Therefore, it would have been obvious to person skilled in the art at the time of the invention was made to include Sun et al.’s tenth transistor in between In et al.’s source/drain of the input transistor (M119; the first set node) and In et al.’s gate electrode of the output transistor 116 ( N1: the second set node) for the purpose of having the output transistor (116) fully turned on, thus, to prevent erroneous operation as taught by Sun et al. reference.



Regarding the limitation of “the tenth relieving transistor is configured to allow an absolute value of a voltage of the first set node to be lower than an absolute value of the voltage of the second set node when the third clock signal has a low level” as noted in item (2), Sun et al. discloses that the second set node (node N1) is at logic low when the third clock signal (CLK2 of figure 5) is also at logic low (see Sun et al.’s column 5).  Also note that since Sun et al.’s the tenth transistor is constantly on and is connected between the first set node (source/drain of In et al.’s transistor M119) and the second set node (node N1), there will be a drop of a voltage in between In et al.’s first set node and In et al.’s second set node by a threshold voltage of the tenth transistor.  Thus, the recited limitation of “the tenth transistor is configured to allow an absolute value of a voltage of the first set node to be lower than an absolute value of the voltage of the second set node when the third clock signal has a low level” is met.




Regarding claim 19, In et al.’s figure 4 further shows a fourth transistor (113), a fifth transistor (118), a sixth transistor (117) and a seventh transistor (M114). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/28/2021